DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Richard Chi on February 8, 2021.

The application has been amended as follows: 
Claim 24 has been replaced with 
-- 
24.  (Currently amended)  The apparatus of claim 19, further comprising a plurality of image capture devices each having an adjustable magnification setting, each image capture device removably coupleable to the robotic linkage, the plurality of for sensing mechanical movement further comprising sensors for detecting movement of each image capture device, wherein the processor is further configured to adjust the magnification setting of each image capture device in response to signals sent from the plurality of sensors to the processor. 
--. 



Reasons for Allowance
Claims 19, and 21-35 are allowed over the prior art of record as amended in the response filed on February 02, 2021 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a processor configured to determine, based on the sensed movement from the sensors, a change in distance between the image capture device and the initial focus point, the processor further configured to adjust the focus or magnification setting of the image capture device by controlling said actuator according to a predetermined relationship between the focus or magnification setting and the change in distance based on the sensed movement; the predetermined relationship being derived from parametric empirical measurements of the image capture device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793